I concur in what is said by Mr. Justice FOLLAND as to the admissibility of evidence touching the alleged attempt of the defendant to commit an abortion other than that charged in the information. There is considerable confusion in the authorities as to the admissibility of such evidence and as to the stage of the trial when, if at all, the same is admissible. We should not introduce such confusion into the law of this jurisdiction by the announcement of any other or different doctrine than that announced in the McCurtain Case.
In my opinion, it is not necessary to determine in this case whether the prosecutrix was or was not properly characterized as an accomplice in the court's instructions to the jury. Had the trial court given defendant's requested instruction No. 33, the jury need not have been concerned with the legal characterization that should be applied to the prosecutrix. Defendant's requested instruction No. 33 reads as follows:
"You are instructed that every woman who submits to any operation, or the use of any means whatever with intent thereby to procure a *Page 193 
miscarriage, unless the same is necessary to preserve her life, is guilty of a felony and is punishable by imprisonment in the state prison not less than one nor more than five years.
"And you are further instructed that it is the law of this State that upon the trial of a person accused of procuring or attempting to procure an abortion, or miscarriage, of any woman, such person shall not be convicted upon the testimony of the woman upon or with whom the offense shall have been committed unless she is corroborated.
"And you are further instructed that the corroborative evidence in such case is not sufficient to convict the defendant unless such evidence in itself, and without the aid of the testimony of the woman, tends to connect the defendant with the commission of the specific offense charged in the information, and the corroboration is not sufficient if it merely shows the commission of the offense or the circumstances thereof."
One of the assignments of error is that "the court erred in refusing to give defendant's request No. 33, to which defendant excepted." Nowhere in the instructions given did the trial court inform the jury as to the degree or extent of corroboration of the testimony of the prosecutrix exacted by the law before the accused could be found guilty. Merely to inform the jury that her testimony required corroboration without informing them as to the nature of the corroboration required could be of but little, if any, aid to the jury, and might well have misled them. It was not necessary for the jury to know whether the prosecutrix was or was not properly designated as an accomplice of the accused, but he was entitled to have the jury instructed that her testimony must be corroborated to the extent and in the manner asked for in the requested instruction heretofore quoted.
Because of the failure of the trial court to give that requested instruction, I concur in the order reversing the judgment and directing that the accused be granted a new trial.